  Case 4:18-cv-00824-O Document 45-4 Filed 09/09/20                  Page 1 of 4 PageID 528



Uniform and Personal Appearance Policy
As representatives of our businesses, your appearance is a direct reflection of the level of
professionalism of our businesses. For this reason, all staff members shall follow these basic
minimum guidelines regarding dress and personal appearance. Uniforms which conform to the
standards below must be pressed (no wrinkles). In order to maintain the wear of the uniform, it is
recommended that they be dry-cleaned. All staff members are expected to arrive fully dressed in
the current uniform.

*We are a scent free environment! Please refrain from any scents for example, perfumes,
smoke, essential oils, etc.*
Suits
   1. Black or Navy (solids only)
   2. Jacket, dress, pant and/or skirt must be matching fabric and color suit separates. All
      jackets must be accompanied with matching dress, skirt and/or pants.
   3. No pinstripes
   4. Bottoms:
                    a)       Skirts (including A-line) must be professional and no shorter than
                             1 inch above the knee. No full length (A-line or broom) skirts
                             allowed.
                    b)       Flare, straight leg, ankle (to hit just at or below the ankle bone), or
                             bootleg trousers
                    c)       No cropped pants.
                    d)       Sheath style dress

   5. Jackets:
                      a)      Single or double breasted
                      b)      Must be buttoned or fastened in the front – no open jackets
                      c)      Wrist or 3 quarter length sleeves – no short sleeves
Examples of Brands of Suits:

Dillards/Macy’s:             JC Penny’s          Other Stores
Antonio Melani               Sag Harbor          Ann Taylor
Jones New York               East 5th            Ann Taylor Loft
Alex Marie                                       Banana Republic
Tahari                                           The Limited
Anne Klein                                       J Crew/ Talbots
Stressa                                          Marshalls/ TJ Max
Ellen Tracey                                     Beta Brand
To the Max                                       Nordstrom/ The Rack
Theory
Calvin Klein/ Ralph                              Neiman Marcus Last
Lauren                                           Call/ Saks Fifth Off
Kasper
Nine West

                                                              Page 1 - Document Updated 2/28/18
 Case 4:18-cv-00824-O Document 45-4 Filed 09/09/20                    Page 2 of 4 PageID 529




Shirts (Shells and jewel neckline shirts only)

   1.   Solid color shells or shirts with a jewel neckline.
   2.   Neckline of the shirt should compliment the lines of the suit jacket
   3.   Shells must lay flat and neat under the jacket and tucked in.
   4.   No V-necks, tank tops and/or button downs.
   5.   No t-shirt material or “matte jersey” material.
   6.   The top of the neckline should not be lower than 3 inches from the neck and should not
        reveal cleavage.

Hotze Culture Professional Shoes ARE:
           1.   Black or Nude, closed toe shoes only
           2.   No flats and/ or ballet slippers
           3.   Must have at least a kitten heel
           4.   No heel higher than 6 inches
           5.   Recommended heel of 1 inch for pumps
           6.   “Pump” style shoe
           7.   Solid black with no bows, buckles, jewels, etc
           8.   Suede, leather or patent leather are all acceptable
           9.   No boots

        Jewelry
           1. Jewelry can be colored or monochromatic or metals
           2. Should be subtle and not distracting or overwhelming to the outfit.
           3. No loud or noisy jewelry

Hotze Culture Professional Shoes DO NOT INCLUDE:
   •    Open toe
   •    Platforms
   •    Backless (i.e. clogs)
   •    Stilettos



Additional Notes
   •    Only jackets, dresses, skirts, slacks and shells are eligible for reimbursement by the
        businesses. Each staff member has a one-time uniform allowance of up to $250 upon
        passing the staff exam. Receipts must be turned in within 90 days after passing the staff
        exam for reimbursement and will be paid at a rate of 50% of the amount paid for uniform
        pieces, up to the maximum $250 allowed.
   •    Shoes, pantyhose and other items are not eligible for reimbursement.


                                                               Page 2 - Document Updated 2/28/18
 Case 4:18-cv-00824-O Document 45-4 Filed 09/09/20                 Page 3 of 4 PageID 530



  •   It is our policy that “No visible body piercing (i.e. nose, eyebrow and tongue rings) with
      the exception of a single piercing in each ear for women” is allowed.

  •   Take the initiative to replace parts of your uniform before they appear to be worn out.
      Otherwise, you may be asked to purchase new uniforms. This reflects Number 22 of our
      Practice Basics: “Keep uniforms, footwear and the office immaculate…Take pride in your
      appearance.”

Maternity Dress Code
  •   Maternity clothing may be worn once your uniform suits do not fit.
  •   Solid black or Navy skirts, dresses or dressy pants suits accompanied by a matching
      jacket color.
  •   Solid black closed toe shoes.
  •   Solid black flats with no accessories are appropriate.

Men who have customer contact
  •   Conservative Business Attire:
  •   Slacks
  •   Sports Coat or navy blue blazer
  •   Dress Shirt (white, starched and pressed)
  •   Tie or Bowtie
  •   Dress shoes
  •   Belt
  •   No facial hair, earrings or other visible body piercing jewelry

Men who do not have customer contact (in shipping)
  •   Conservative Business Attire:
  •   Slacks
  •   Dress Shirt or Golf style polo shirt (preferably white, starched and pressed)
  •   Belt
  •   No facial hair, earrings or other visible body piercing jewelry

Shippers or Compounding Technicians working in Hotze Pharmacy
  •   Nice khakis (like Dockers). No cargo pants, corduroys, hip huggers, cotton or jean
      material. Pants must not be tightly fitted.
  •   Clean, solid colored collared golf style polo shirt. No stripes or patterned shirts.
  •   Shirt must be tucked in and worn with a solid black or brown belt.
  •   Nice, clean tennis shoes or nice brown or black solid loafers.
  •   On an annual basis, the company will reimburse technicians for shoes purchased for work
      in the compounding lab. Maximum reimbursement per pair is $50 (1/2 of $100/pair of
      shoes).



                                                            Page 3 - Document Updated 2/28/18
  Case 4:18-cv-00824-O Document 45-4 Filed 09/09/20                Page 4 of 4 PageID 531




Medical Assistant / Lab Staff Members
   •   Lab personnel (Medical Assistants) have been authorized to wear black lab coats on a
       trial basis. You may choose to wear this with black slacks and the dress code approved
       shoes or the staff uniform. It is your choice!
   •   The approved lab coat is META 835 Women’s stretch fabric 30” LAB Coat, STYLE
       #835.
   •   The lab jacket MUST be pressed and clean and replaced whenever it fades or becomes
       stained at your own expense.
   •   Wear an appropriate blouse/top underneath with the lab jacket buttoned up to the middle
       of the chest (think xiphoid process area!)
   •    Name tags should be worn on the upper right - below collar bone.
   •   Standard shoe qualifications listed above: Solid black closed toe heels.


Best Practices for All Staff
   •   No visible body piercing (i.e., nose, eyebrow and tongue rings) with the exception of a
       single piercing in each ear for women.
   •   No visible tattoos.
   •   Gum is not allowed while around guests.
   •   Uniforms shall be clean and pressed.
   •   Footwear shall be in good condition and polished.
   •   Fingernails shall be clean and neatly manicured. Nail polish color shall be conservative
       and professional (i.e. no green, blue or loud colors).
   •   All staff members are required to arrive to work fully dressed, wearing their suit jacket.
   •   Staff members who do not comply with this uniform policy may be sent home to change
       into attire that meets these standards. Repeated violation of this policy may lead to
       disciplinary action up to and including termination.



If you have any doubts about your attire, then ask for guidance from your supervisor.


The changes in the staff uniform policy are intended to promote individuality while maintaining
a conservative and professional appearance. If in doubt about the style of any uniform
components that you would like to wear, then you may get them approved by Talent Recruitment
& Development before purchasing or wearing them.


** Braidwood Management reserves the right to periodically update or change any and all parts
of the dress code and uniform policy. Certain positions require different dress code measures,
i.e. compounding room staff members, shipping, and Leadership Team. Please check with your
supervisor if you have any questions about exceptions to this dress code.


                                                            Page 4 - Document Updated 2/28/18
